         Case 1:15-cv-07433-LAP Document 1209 Filed 02/05/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                             ...
                                             ............................................
VIRGINIA L. GIUFFRE,

        Plaintiff,
v.                                                                                          15-cv-07433-LAP

GHISLAINE MAXWELL,

        Defendant.


--------------------------------------------------X

                     Declaration of Laura A. Menninger in Support of Ms. Maxwell’s
                           Objections to Unsealing Sealed Materials Related to
                            Docket Entries 345, 356, 362, 370, 422, 468 & 640

        I, Laura A. Menninger, declare as follows:

             1. I am an attorney at law duly licensed in the State of New York and admitted to

     practice in the United States District Court for the Southern District of New York. I am a

     member of the law firm Haddon, Morgan & Foreman, P.C., counsel of record for Defendant

     Ghislaine Maxwell (“Maxwell”) in this action. I respectfully submit this declaration in

     support of Ms. Maxwell’s Objections to Unsealing Sealed Materials Related to Docket

     Entries 345, 356, 362, 370, 422, 468 & 640.

             2. Attached as Exhibit A is a summary chart of Ms. Maxwell’s Position on Docket

     Entries 345, 356, 362, 370, 422, 468 & 640.

             I declare under penalty of perjury that the foregoing is true and correct.
Case 1:15-cv-07433-LAP Document 1209 Filed 02/05/21 Page 2 of 3




  Executed on February 5, 2021.

                                  By: /s/ Laura A. Menninger
                                  Laura A. Menninger




                                  2
        Case 1:15-cv-07433-LAP Document 1209 Filed 02/05/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

I certify that on February 5, 2021, I electronically served this Declaration of Laura A. Menninger
in support of Ms. Maxwell’s Objections to Unsealing Sealed Materials Related to Docket Entries
345, 356, 365, 362, 370, 422, 468 & 640 via ECF on the following:

Sigrid S. McCawley                                Paul G. Cassell
Meredith Schultz                                  383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP                    Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200            cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                                  Andrew G. Celli
Bradley J. Edwards                                David Lebowitz
Stan J. Pottinger                                 Emery Celli Brinckerhoff & Abady LLP
EDWARDS POTTINGER LLC                             600 Fifth Avenue at Rockefeller Center
425 North Andrews Ave., Ste. 2                    10th Floor
Ft. Lauderdale, FL 33301                          New York, NY 10020
brad@pathtojustice.com                            acelli@ecbalaw.com
StanPottinger@aol.com                             dlebowitz@ecbalaw.com


Christine N. Walz                                 Jay M. Wolman
HOLLAND & KNIGHT LLP                              Marc J. Randazza
31 West 52nd Street                               RANDAZZA LEGAL GROUP, PLLC
New York, NY 10019                                100 Pearl Street, 14th Floor
Christine.walz@hklaw.com                          Hartford, CT 06103
                                                  jmw@randazza.com
                                                  mjr@randazza.com


                                                  /s/ Nicole Simmons
                                                  Nicole Simmons




                                                 3
